Citation Nr: 0124775	
Decision Date: 10/17/01    Archive Date: 10/23/01

DOCKET NO.  98-14 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUE

Entitlement to an increased rating from an original grant of 
service connection for degenerative joint disease of the 
lumbar spine, currently evaluated as 10 percent disabling.



ATTORNEY FOR THE BOARD

M. Siegel, Counsel



INTRODUCTION

The veteran served on active duty for 20 years, and retired 
from service in November 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia, wherein service connection for 
degenerative joint disease of the lumbar spine was granted 
and assigned a 10 percent disability rating.  The veteran 
thereafter indicated timely disagreement with the assignment 
of that 10 percent rating.


REMAND

The veteran, in the course of her claim for an increased 
rating for her service-connected degenerative joint disease 
of the lumbar spine, was accorded a VA orthopedic examination 
in October 1998.  Private medical records dated thereafter, 
however, reference both "significant" limitation of motion 
that is otherwise not quantified, and "restless leg syndrome 
with pins and needles with jerking at night time."  

In reviewing the claims file, the Board observes that the 
clinical findings of record do not clearly delineate the 
nature and severity of the veteran's service-connected back 
disability.  In the case of DeLuca v. Brown, 8 Vet. App. 202 
(1995), the United States Court of Appeals for Veterans 
Claims (Court) specifically pointed out that examinations 
must include consideration of all factors identified in 38 
C.F.R. §§ 4.40, 4.45 (1999).  In reviewing the report of VA 
examination done, it appears that the extent of functional 
disability due to pain is not adequately portrayed in 
accordance with the directives of the Court in DeLuca.  In 
this regard it is noted that 38 C.F.R. § 4.40 requires that 
rating of disabilities of the musculoskeletal system reflect 
functional loss due to pain and reduced strength or 
endurance.  A part that becomes painful on use must be 
regarded as seriously disabled. 38 C.F.R. §§ 4.45, 4.59. In 
DeLuca the Court emphasized that a VA rating examination must 
be conducted so as to portray adequately not only the 
identifiable anatomical damage, but also the functional loss 
experienced by the veteran.  As noted above, the Court 
specifically pointed out that such examinations must include 
consideration of all factors identified in 38 C.F.R. §§ 4.40, 
4.45.  DeLuca specifically requires that the medical examiner 
should be asked to determine whether there is any weakened 
movement, excess fatigability, or incoordination attributable 
to the service- connected cervical spine disability; and, if 
feasible, these determinations should be expressed in terms 
of the degree of additional range of motion loss or 
ankylosis.  Additionally, the medical examiner should be 
asked to express an opinion on whether pain could 
significantly limit functional ability during flare-ups.  
This determination should also, if feasible, be portrayed in 
terms of the degree of additional range of motion loss or 
ankylosis.  In the case at hand, it does not appear that any 
attempt was made to portray the weakness or pain in terms of 
additional loss of motion.  Although further delay is 
regrettable, additional VA orthopedic examination is 
warranted to ensure a fully informed decision regarding the 
veteran's claim.  

In addition, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001)) became law.  This 
law redefined the obligations of VA with respect to the duty 
to assist and included an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  This law also eliminated the 
concept of a well-grounded claim and superseded the decision 
of the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA could not 
assist in the development of a claim that was not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, § 7(a), 114 Stat. at 2099-2100 ; see also Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).

Regulations implementing the VCAA have recently been 
promulgated by VA.  66 Fed. Reg. 45620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  These regulations specifically discuss the steps 
to be taken by VA to satisfy the development and notice 
obligations established in the VCAA, including obtaining 
records not in the custody of a Federal department or agency, 
obtaining records in the custody of a Federal department or 
agency, notification of all attempts to obtain such records, 
and when a medical examination or opinion should be provided.  
The provisions of these regulations apply to any claim for 
benefits received by the VA on or after November 9, 2000, as 
well as to any claim filed before that date but not decided 
by the VA as of that date, with the exception of that the 
amendments to 38 C.F.R. § 3.156 relating to the definition of 
new and material evidence and to 38 C.F.R. § 3.159 pertaining 
to VA assistance in the case of claims to reopen previously 
denied final claims, which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45620 (August 29, 2001); Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Because the RO has not 
yet considered whether any additional notification or 
development action is required under the VCAA and the 
recently revised regulations, it would be potentially 
prejudicial to the appellant if the Board were to proceed to 
issue a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Therefore, for these reasons, a remand is 
required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  While the Board has 
identified certain development that should be accomplished, 
it is the RO's responsibility to ensure that all appropriate 
development is undertaken in this case.

This case is accordingly REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran since 1998 
for degenerative disc disease of the 
lumbar spine.  After securing the 
necessary release, the RO should obtain 
these records.  In particular, the RO 
should request records from Dr. Michael 
K. Kyles, Virginia Musculoskeletal 
Evaluation Center, 110 N. Robinson St., 
Suite 301, Retreat Hospital Medical 
Office Building, Richmond, Virginia 
23220, in addition to any other sources 
identified by the veteran.

2.  With respect to the above, all 
attempts to obtain records that are 
ultimately not obtained should be 
documented, and, in accordance with the 
VCAA, § 5103A(b)(2) (West Supp. 2001), 
and the amended regulations, 38 C.F.R. 
§ 3.159(a)-(f) (2001), the RO should 
notify the veteran of the records it was 
unable to obtain, briefly explain the 
efforts made to obtain such records, and 
describe any further action that the RO 
will take to obtain such records.  For 
any VA or other Federal department or 
agency records, the RO should, in accord 
with the VCAA and implementing 
regulations, continue its efforts to 
obtain any records while the case is 
under development on remand until it 
becomes reasonably certain that such 
records cannot be obtained because they 
do not exist, or until it becomes 
reasonably certain that further efforts 
to obtain records from such sources would 
be futile.

3.  Following receipt of any and all such 
records, the veteran should be afforded a 
VA orthopedic examination in order to 
ascertain the nature and severity of her 
lumbar spine disability.  All tests 
indicated are to be accomplished at this 
time, and all findings are to be set 
forth in a clear, logical, and legible 
manner.  The examiner should identify all 
limitation of activity imposed by the 
back condition.  The examiner should 
fully describe any weakened movement, 
excess fatigability and incoordination 
present.  Determinations on whether the 
veteran exhibits pain with use of the 
affected joints should be noted and 
described.  If feasible, the 
determinations concerning pain, weakness 
and fatigability should be portrayed in 
terms of the degree of additional range 
of motion loss or ankylosis.  If such a 
determination is not feasible, this 
should be stated for the record and the 
reasons provided.  The claims file, 
including a copy of this REMAND, should 
be made available to the examiner.  The 
examination report should reflect that 
such a review was conducted.  
examination report.  

4.  Thereafter, the RO must review the 
claims file and ensure that any and all 
additional notification and development 
action required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 1991 & Supp. 2001), 
and implemented by the regulations that 
are set forth at 66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.159, and 3.326(a)), are fully 
complied with and satisfied.

5.  The RO should then readjudicate this 
claim; in so doing, the RO should consider 
the procedures set forth in Fenderson v. 
West, 12 Vet. App. 119 (1999), with regard 
to "staged" ratings following the initial 
grant of service connection.  If the 
benefit sought on appeal remains denied, 
the veteran should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


